886 F.2d 1317
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sir Joseph CARROLL, Defendant-Appellant.
No. 89-3660.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This Court issued an order on July 31, 1989 directing the defendant to show cause why his appeal should not be dismissed for lack of appellate jurisdiction on the grounds that his appeal was filed outside the requirements of Fed.R.App.P. 4(b).  The defendant has not responded.


2
Compliance with the time requirements of Rule 4(b) is a mandatory and jurisdictional requirement which this Court cannot waive or extend.    United States v. Merrifield, 764 F.2d 436, 437 (5th Cir.1985) (per curiam);  see also Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978).  Since the defendant has neither sought nor received an extension of time from the district court, his appeal must be dismissed for lack of jurisdiction.


3
It is therefore ORDERED that the appeal is dismissed sua sponte.    Rule 9(b), Rules of the Sixth Circuit.